Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Pub. 2017/0279527 A1) in view of Zhang et al. (U.S. Patent Application Pub. 2012/0121253 A1) and Roberts et al. (U.S. Patent 9,048,946 B1).

The combination of Kim et al. and Zhang et al. still fails to teach that the first uplink signal to the OLT over the first uplink bandwidth is sent with a low rate and a low optical power. Roberts et al. teaches in col. 1, lines 28-30 using out-of-band signal for transmitting discovery response. Roberts et al. teaches in col. 2, line 65-col. 3, line 6 that the out-of-band uplink signal has low rate and low optical power. One of ordinary skill in the art would have been motivated to combine the teaching of Roberts et al. with the modified system of Kim et al. and Zhang et al. because using out-of-band signal increases the available bandwidth for payload data.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use out-of-band signal for discovery responses, as taught by Roberts et al., in the modified system of Kim et al. and Zhang et al.
Claim 4 is rejected based on the same reason as explained above in regard to claim 1.
Regarding claim 2, Kim et al. teaches in paragraph [0058] that an attempt of the registration process may fail and the registration process and the distance information acquisition process of the ONUs is repeatedly performed periodically.

Regarding claim 5, Kim et al. teaches in paragraph [0058] that an attempt of the registration process may fail and the registration process and the distance information acquisition process of the ONUs is repeatedly performed periodically.
Regarding claim 6, Kim et al. teaches in FIG. 6 that the ONU sends an uplink signal to the OLT.
Regarding claims 21-23, Zhang et al. teaches in paragraph [0095] that the method can be implemented using programs which may be stored in a computer-readable storage medium; wherein steps of the embodiments of the method will be involved when executing these programs.
Allowable Subject Matter
Claims 8-9 and 11-17 are allowed.
Response to Arguments
Applicant's arguments filed 31 January 2022 have been fully considered but they are not persuasive. 
The Applicant argues, “Firstly, note that in Kim, the quiet window is a standard quiet window, as explained in the present application, the size of a recommended quiet window is from 250 to 450 μs. While in the present application, the first quiet window is smaller than a recommended quiet window in a PON system. Thus Kim does not disclose that the first quiet window is smaller than a recommended quiet window in a PON system.” The argument is not persuasive. Kim et al. teaches in paragraph [0009] that the window size depends upon the 
The Applicant argues, “Secondly, in Kim the ONUs send response signal to the OLT with the normal rate and normal optical power. Kim does not disclose that the first uplink signal to the OLT over the first uplink bandwidth with a low rate and a low optical power.” The argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Roberts et al. teaches in col. 1, lines 28-30 using out-of-band signal for transmitting discovery response. Roberts et al. teaches in col. 2, line 65-col. 3, line 6 that the out-of-band uplink signal has low rate and low optical power.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




skl9 February 2022




/SHI K LI/Primary Examiner, Art Unit 2637